Exhibit (a)(2) WHITESTONE REIT 2600 South Gessner,Suite 500w Houston, Texas 77063 wPhone: 713.827.9595wFax: 713.465.88472600 May 8, Dear Whitestone REIT Shareholder: I am writing to you on behalf of the Board of Trustees of Whitestone REIT (“Whitestone”). As you may now be aware, a group of entities associated with or controlled by MacKenzie Patterson Fuller, LP (collectively, “MPF”) has made an unsolicited tender offer (the “Offer”) to you and your fellow shareholders to purchase up to 400,000 shares of Whitestone common shares of beneficial interest (the “Common Shares”). MPF is offering you and your fellow shareholders a price of $2.50 per share (the “Offer Price”), less the amount of any dividends declared or paid between April 27, 2009 and May 29, 2009. You may have recently received materials from MPF (the “MPF Offer Materials”) about its Offer and may also have seen that information on a
